Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 1st, 2021 has been entered. Claims 1-17 are currently pending in this application. Applicant’s amendments to the claims have overcome all rejections previously set forth in the Non-Final Office Action dated August 4th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added claim 12 is indicated as dependent on claim 1. However, not only would this make claim 12 identical and redundant to claim 2, but based on the other claims added in the same amendment, it would appear that the intent of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. 2018/0164686 A1), hereinafter Cui, in view of Tsubaki et al. (U.S. 2018/0180996 A1), hereinafter Tsubaki.
	Regarding claim 1, Cui teaches a composition (Formulation 2; Table 6) for forming a protective film between a substrate and a resist film ([0009]), the composition (Formulation 2, Table 6) comprising (A) a polymer (Condensed Polymer 2, Table 6 and [0051]; Polymer 2, [0051] and Table 2) comprising recurring units (a1) (Monomer 2; Table 2 and Table 1) having a carboxyl group (see Table 1) protected with an acid labile group (tert-butyl group, Table 1; see Page 10, line 1 of applicant's specification) and recurring units (a2) (Monomer 3; Table 2 and Table 1) having a cyclic ester structure (see Table 1), (B) a curing catalyst (Component 2, Table 6 and [0053]; tetrabutylammonium chloride, [0053]; tetrabutylammonium halides, [0033]; quaternary ammonium salts, [0033]), and (C) an organic solvent (Component 3, Table 6 and [0053]; PGEE, [0053] and [0031]).
	Cui does not teach that Formulation 2 contains a thermal acid generator, rather that it contains a quaternary ammonium salt cure catalyst (see [0033]): tetrabutylammonium chloride (Component 2, Table 6 and [0053]). However, Cui 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the tetrabutylammonium chloride in Formulation 2 of Cui with a thermal acid generator. Since Formulation 2 is disclosed merely as part of an example ([0053]), the invention of Cui is not inherently limited by such. Furthermore, since thermal acid generators and quaternary ammonium salts (such as tetrabutylammonium chloride) are disclosed as alternatives to one another as suitable cure catalysts ([0033]), a person of ordinary skill in the art would expect similar results from a variation of Formulation 2 wherein the quaternary ammonium salt (the tetrabutylammonium chloride) is substituted with a thermal acid generator. "[T]he substitution of one known element for another yields predictable results to one of ordinary skill in the art." (MPEP 2143(I)(B))
	However, Cui does not teach that the thermal acid generator is an ammonium salt of the structure having the formula (B1) of the instant claim. However, Cui des teach that "a thermal acid generator is any compound which liberates acid upon exposure to heat" and that "thermal acid generators are well-known in the art."
	Tsubaki teaches a known composition for forming an upper layer film (Abstract), the composition comprising  (A) a polymer (resin, Abstract; resin (X), [0511]) which may comprise recurring units (a1) having an acid-decomposable group ([0605], analogous to carboxyl group protected by an acid labile group) and recurring units (a2) having a cyclic ester structure (lactone group, [0605]), (B) a 

    PNG
    media_image1.png
    95
    260
    media_image1.png
    Greyscale

([0347] of Tsubaki)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thermal acid generator of the claimed invention to be the one of the thermal acid generators taught by Tsubaki, such as the ammonium alpha-fluorinated sulfonate depicted above. The compositions of Tsubaki and Cui are analogous as shown above, and Cui teaches no limitations to its thermal acid generator which would exclude a well-known and common thermal acid generator, such as those of Tsubaki. Thus, one of ordinary skill in the art would have a reasonable expectation of success for the use of the ammonium salt thermal acid generator of Tsubaki as the thermal acid generator of Cui.
Regarding claim 2, Cui further teaches that the recurring units (a1) (Monomer 2, Table 1) have the formula (a1) of the instant claim; wherein RA is a methyl group (Monomer 2, Table 1), R1 is an acid labile group (tert-butyl group, Monomer 2 of Table 1; see Page 10, line 1 of applicant's specification), and x is 0.
Regarding claim 3, Cui further teaches that the recurring units (a2) (Monomer 3, Table 1) have the formula (a2) of the instant claim; wherein RA is a 
	Regarding claim 4, Cui does not teach that the polymer further comprises recurring units (a3) having a carboxyl group.
	Tsubaki further teaches that the polymer (resin (X), [0606]) preferably further contains a repeating unit derived from a monomer having an alkali soluble group ([0606]), more preferably one having an acid dissociation constant of 4 or more ([0607]), such as a monomer containing a carboxyl group (carboxylic acid group, [0609]). The inclusion of this repeating unit allows for the control of the solubility in a coating solvent, and for good developability for a basic alkali developer ([0607]; analogous to the wet stripping of Cui).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included, in the Polymer 2 of Cui, recurring units derived from a monomer having an alkali soluble group and an acid dissociation constant of 4 or more, such as a carboxyl group, as taught by Tsubaki. This addition would allow for the control of the solubility of the polymer in the coating solvent (i.e. the PGEE of Cui), and for good dissolvability in the basic aqueous solution (i.e. the wet stripping agent of Cui).
	Regarding claim 5, Cui further teaches a pattern forming process ([0009]) comprising the steps of (i) applying the substrate protective film-forming composition of claim 1 to a substrate to form a protective film thereon (steps (a) and (b), [0009]), (ii) applying a resist material on the protective film to form a resist film thereon (step (c), [0009]), (iii) exposing the resist film to high-energy radiation (step (d), [0009]), (iv) developing the exposed resist film in a developer 
	Regarding claim 8, Cui further teaches that the acid labile group (tert-butyl group, Monomer 2 of Table 1; see Page 10, line 1 of applicant's specification), has the formula (L2) of the instant claim, wherein RL04, RL05, and RL06 are each independently a C1 alkyl group.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (U.S. 2018/0164686 A1), hereinafter Cui, in view of Tsubaki et al. (U.S. 2018/0180996 A1), hereinafter Tsubaki, as applied to claims 1-5 and 8 above, and further in view of Shirakawa et al. (U.S. 2018/0120706 A1), hereinafter Shirakawa.
Regarding claims 6 and 7, Cui does not teach a specific photoresist composition, nor a specific developer composition. However, Cui does teach that "A wide variety of photoresists may be suitably used, such as those used in 193 nm lithography" and that "the appropriate developer" is to be used to develop the photoresist layer ([0042]).
Shirakawa teaches a known pattern forming method ([0014]) comprising the steps of (i) applying a substrate protective film-forming composition to a substrate to form a protective film thereon (Step 1, [0015]), (ii) applying a resist material on the protective film to form a resist film thereon (Step 2, [0016]), (iii) exposing the resist film to high-energy (such as 193 nm, [0657]) radiation (Step 3, [0017]), and (iv) developing the exposed resist film in a developer (Step 4, [0018]). Shirakawa also teaches that, under the conditions that the resist material contains a resin (a) 
Shirakawa further teaches that the resist film comprises at least 1% to 4% by weight of silicon. [Content of resin in solid resist composition: 20% by weight ([0131]) (only minimum values is used in calculations for simplicity); Content of silicon in resin: 5% to 20% ([0136]); 20% * (5%-20%) = 1% - 4%] Shirakawa also teaches that the developer used in step (iv) (organic developer; [0679]) comprises at least 90% by weight ([0679]) of at least one organic solvent selected from the group consisting of 2-octanone, 2-nonanone, 2-heptanone,  4-heptanone, 2-hexanone, diisobutyl ketone, methylcyclohexanone, acetophenone, butyl acetate, pentyl acetate, isopentyl acetate, and methyl 2-hydroxyisobutyrate ([0671]-[0673]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used, as the resist composition and developer of Cui, a resist composition containing a resin that (a) has a repeating unit containing a Si atom and (b) has a content of 20% or more with respect to the total solid content of the resist material, and an appropriate developer solvent comprising at least 90% by weight of at least one organic solvent, such as 2-octanone, as taught by Shirakawa. This would allow the .

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (U.S. 2015/0340246 A1), hereinafter Woo, in view of Hatakeyama et al. (U.S. 2008/0227037 A1), hereinafter Hatakeyama.
Regarding claim 1, Woo teaches a composition ([0077]) for forming a protective film (organic reflection-preventing film, [0076]; 120 in Fig. 2A; absorbs light reflected from the substrate ([0065]), thereby protecting the exposure light pattern from interference) between a substrate (110 in Fig. 2A) and a resist film (130 in Fig. 2A), the composition comprising: (A) a polymer consisting of recurring units (a1) having a carboxyl group protected with an acid labile group  ("polymer having the first repeating unit including an acid-labile group", [0077]; Formula 2, [0091]-[0092]; See polymer 2B in [0326]), (B) a thermal (see [0080]) acid generator ([0077]), and (C) an organic (see [0083]) solvent ([0077]). Woo does not teach that the polymer includes recurring units (a2) having a structure selected from a cyclic ester, cyclic carbonate, and cyclic sulfonate. However, Woo does teach that adhesiveness between the organic reflection-preventing film and the resist film is desirable ([0177]).
Hatakeyama teaches a known resist lower layer film composition (abstract) which is analogous to the composition of Woo in that they both have photoresist 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer having Formula 2 and/or the polymer 2B of Woo to further have a repeating unit having a lactone ring (i.e. a cyclic ester), per the teachings of Hatakeyama.  The addition of this repeating unit would enhance the adhesion between the organic reflection-preventing film of Woo and the resist film of Woo.
Woo also does not teach that the thermal acid generator is an ammonium salt of the structure having the formula (B1) of the instant claim. However, Woo does not limit the thermoacid generator in any capacity.
Hatakeyama further teaches that the lower resist layer composition contains a thermal (see [0078]) acid generator which is ammonium salt of the structure having the formula (B1) of the instant claim (See [0020] and [0091]). Hatakeyama teaches that when the acid generator is the ammonium salt, substances generated by thermal decomposition are amine and an acid. Thus, they are evaporated by heat and unlikely to become a source of particle formation. Therefore, there is little possibility of contamination ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the thermoacid 
Regarding claims 2 and 8, Woo further teaches that the recurring unit (a1) has following formula:

    PNG
    media_image2.png
    93
    77
    media_image2.png
    Greyscale

([0326] of Woo)
Regarding claim 3, Hatakeyama further teaches that the recurring unit (a2) has following formula:

    PNG
    media_image3.png
    139
    92
    media_image3.png
    Greyscale

([0061] of Hatakeyama)
Regarding claim 4, Woo further teaches that polymer (polymer 2B, [0326]) further comprises recurring units (a3) having a carboxyl group (left repeating unit in Polymer 2B, [0326]).
Regarding claim 5, Woo teaches a pattern forming process ([0062])) comprising steps of: (i) applying the substrate protective film-forming composition of claim 9 ("a composition", [0076]) to a substrate (to-be-etched film, [0075] and [0064]; target layer, [0064]; see [0064]) to form a protective film thereon (organic 
Regarding claim 6, Woo further teaches that the developer used in step (iv) ([0104]) comprises at least 60% by weight of butyl acetate ([0106]; implied to be 100% when used not in combination with alternatives).
	Regarding claim 9, Woo teaches a composition ([0077]) for forming a protective film (organic reflection-preventing film, [0076]; 120 in Fig. 2A; absorbs light reflected from the substrate ([0065]), thereby protecting the exposure light pattern from interference) between a substrate (110 in Fig. 2A) and a resist film (130 in Fig. 2A), the composition comprising: (A) a polymer consisting of recurring units (a1) having a carboxyl group protected with an acid labile group and recurring units (a3) having a carboxyl group ("polymer having the first repeating unit including an acid-labile group", [0077]; Formula 2, [0091]-[0092]; See polymer 2B in [0326]), (B) a thermal (see [0080]) acid generator ([0077]), and (C) an organic (see [0083]) solvent ([0077]). Woo further teaches recurring units (a5) having an aromatic ring (fourth repeating unit having a chromophore group having an aromatic group, [0072]) which may be included in the same polymer that includes the first repeating unit ([0072]).
	Woo does not specifically teach a specific embodiment of the polymer having Formula 2 and/or the polymer 2B (which is the polymer having the first repeating 
Woo does not teach that the polymer includes recurring units (a2) having a structure selected from a cyclic ester, cyclic carbonate, and cyclic sulfonate or recurring units (a4) having a polar group such as hydroxyl, amino, amide, carbamate or cyano, but not an aromatic ring. However, Woo does teach that adhesiveness between the organic reflection-preventing film and the resist film is desirable ([0177]).
Hatakeyama teaches a known resist lower layer film composition (abstract) which is analogous to the composition of Woo in that they both have photoresist film layers formed on top of them (see [0142] of Hatakeyama and [0177] of Woo). Hatakeyama teaches that the resist lower layer film composition may further have the repeating unit d for enhancing the adhesiveness to the resist, wherein monomers for the repeating unit d are monomers having a hydroxy group, a lactone ring, an ester group, an ether group, a cyano group or an acid anhydrate ([0061]). Furthermore, while not specified by Hatakeyama, it is well known in the art that, unless otherwise specified, in cases where a component is used in a multitude (such as with repeating units), one of ordinary skill would have a reasonable expectation of success for the use of two or more alternatives for said 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymer having Formula 2 and/or the polymer 2B of Woo to further have a repeating unit having a lactone ring (i.e. a cyclic ester) and a repeating unit having a hydroxy group or a cyano group, per the teachings of Hatakeyama.  The addition of either or both of these repeating units would enhance the adhesion between the organic reflection-preventing film of Woo and the resist film of Woo.
	Regarding claims 10 and 11, Woo further teaches that the recurring unit (a1) has following formula:

    PNG
    media_image2.png
    93
    77
    media_image2.png
    Greyscale

([0326] of Woo)
	Regarding claims 12 and 13, Hatakeyama further teaches that the recurring unit (a2) has following formula:

    PNG
    media_image3.png
    139
    92
    media_image3.png
    Greyscale

([0061] of Hatakeyama)
	Regarding claim 14, Woo further teaches that the recurring unit (a3) has the following formula:

    PNG
    media_image4.png
    151
    70
    media_image4.png
    Greyscale

([0326] of Woo)
	Regarding claim 15, Hatakeyama further teaches that the recurring unit (a4) has following formula:

    PNG
    media_image5.png
    164
    103
    media_image5.png
    Greyscale

([0061] of Hatakeyama)
	Regarding claim 16, Woo does not teach specific examples of the recurring units (a5) having an aromatic ring (fourth repeating unit having a chromophore group having an aromatic group, [0072]). However, Woo does teach that non-limiting examples of the chromophore group include phenyl, chrysene, pyrene and anthracene ([0072]).
	Hatakeyama also teaches known examples of a repeating unit having a highly light absorbing aromatic group (i.e. a chromophore group having an aromatic group) which include examples having, individually, phenyl, chrysene, pyrene, and anthracene groups ([0060]). The examples of Hatakeyama include repeating units having the following formulae:

    PNG
    media_image6.png
    115
    112
    media_image6.png
    Greyscale

([0060] of Hatakeyama)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the fourth repeating unit having a chromophore group having an aromatic group of Woo to be one of the repeating units having a highly light absorbing aromatic group taught by Hatakeyama, such as the phenyl methacrylate-based repeating unit shown above. As Woo is silent on specific examples of the fourth repeating unit having a chromophore group having an aromatic group, one of ordinary skill would have looked to the art, such as Hatakeyama, for guidance in selecting a specific structure. The chromophore-containing repeating units of Hatakeyama are notably analogous to those of Woo as they include repeating units with, individually, phenyl, chrysene, pyrene, and anthracene groups, which are taught as non-limiting examples of the chromophore groups of Woo.
	Regarding claim 17, Woo teaches a pattern forming process ([0062])) comprising steps of: (i) applying the substrate protective film-forming composition of claim 9 ("a composition", [0076]) to a substrate (to-be-etched film, [0075] and [0064]; target layer, [0064]; see [0064]) to form a protective film thereon (organic reflection-preventing film, [0076]), (ii) applying a resist material on the protective film to form a resist film thereon ([0096]), (iii) exposing the resist film ([0099]) to high-energy radiation ([0100]), (iv) developing the exposed resist film in a developer ([0104]), and (v) dissolving away the protective film in entirety or in a .

Response to Arguments
Applicant's arguments, see page 16, filed November 1st, 2021, with respect to the thermal acid generators taught by Tsubaki, have been fully considered but they are not persuasive. 
Applicant argues that “Tsubaki does not teach or suggest an underlayer composition. Thus, it would not have been obvious to modify the underlayer composition of Cui with the upper layer composition as disclosed in Tsubaki.” However, thermal acid generators are not known in the art to be limited based on a factor such as usage in an underlayer composition vs usage in an upper layer composition. Furthermore, Cui’s definition of thermal acid generator, “a thermal acid generator is any compound which liberates acid upon exposure to heat”, would lead a person of ordinary skill in the art to expect function from any compound meeting this definition (essentially any “thermal acid generator”), such as those of Tsubaki. As a counter example, [0079]-[0091] teach an under layer composition having a thermal acid generator which is an ammonium alpha-fluorinated sulfonate salt of the formula (B1) of the instant claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nicholas E Brown/Examiner, Art Unit 1737       

/PETER L VAJDA/Primary Examiner, Art Unit 1737  
03/11/2022